Title: To Alexander Hamilton from James McHenry, 25 July 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War Department 25th July 1799

I enclose a Warrant, under the signature of the President, and the seal of the War office of the United States, for the execution of Richard Hunt, a Serjeant in a Company of the Second regiment of Artillerists, and Engineers, commanded by Captain James Stille, who was tried on a charge of desertion, and also of carrying away the money for their pay entrusted to him, by the men of his company, and sentenced to suffer death, by a General Court Martial, held at the City Hall, of the City of New York on the 16t day of April last, by your order.
The President in his letter enclosing the Warrant to me, expresses a wish “that Courts Martial may be advised, to be as cautious, and as regular as possible, in all their proceedings, especially in cases of life, because the discipline of the army, will depend much on this habit,” and adds “Yet if you and General Hamilton, think that one example, may suffice, for the purposes of public justice, the execution of Hunt or Perkins, may yet be respited.”
You will issue such orders, as in your judgment may be proper, and return the Warrant for deposit in this office.
I am with great respect   your obedt. servent
James McHenry
Major Genl Hamilton
 